DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 53-72 are pending.
	Claims 53-72 are subject to an election and/or restriction requirement.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 53-66, drawn to methods for reprogramming somatic cells in the presence of a Cytochrome P450 2C9 (CYP2C9) inhibitor, GSK-3 inhibitor/Wnt agonist, TGFβR/ALK5 inhibitor, adenyl cyclase activator, and a WNT inhibitor.
Group II, claims 67-68, drawn to cell-types produced by reprogramming somatic cells in the presence of a Cytochrome P450 2C9 (CYP2C9) inhibitor, GSK-3 inhibitor/Wnt agonist, TGFβR/ALK5 inhibitor, adenyl cyclase activator, and a WNT inhibitor.
Group III, claims 69-72, drawn to methods for treating eye disorders by delivering to a patient an effective amount of an epigenetic modifier, GSK-3 inhibitor/Wnt agonist, TGFβR/ALK5 inhibitor, cAMP raising compound (agonist), a WNT antagonist, and enhancing agents sonic hedgehog, taurine, and/or retinoic acid.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-II lack unity of invention because the groups do not share the same or corresponding technical feature of reprogramming somatic cells with a cytochrome P450 2C9 (CYP2C9) inhibitor, GSK-3 inhibitor/Wnt agonist, TGFβR/ALK5 inhibitor, adenylyl cyclase activator, and a WNT inhibitor. This technical feature is not a special technical feature as it does not make a contribution over the prior art in light of Hu et al. (Cell Stem Cell, 2015, on IDS 04/23/2020, hereafter “Hu”) in view of Murayama et al. (Stem Cell Reports, 2015, hereafter “Murayama”).
Hu teaches a method of reprogramming fibroblasts (somatic cells) by culturing those cells with a cocktail of chemicals including valproic acid (a CYP2CP inhibitor), CHIR99021 (GSK-3 inhibitor), Repsox (TGFβR inhibitor), Forskolin (adenylyl cyclase activator) (Figure 1, p205). Hu does not explicitly teach the use of a WNT inhibitor. However, Murayama teaches a method for reprogramming epiblast stem cells (also somatic cells) using the WNT inhibitors IWP-2 or XAV939 blocked nuclear localization of β-catenin, and that significantly enhanced conversion efficiency (p108, column 2, last paragraph, to p109). 
A person of ordinary skill in the arts would be motivated to modify the method of Hu and add a WNT inhibitor because doing so would enhance conversion efficiency saving time and expenses. Furthermore, because Murayama teaches that cells can effectively be reprogrammed with WNT inhibitors, it can be done with predictable results and a reasonable expectation of success.
The expression “special technical feature” refers to those features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art. Thus, a feature found in the prior art cannot be considered to be a special technical feature.

Groups I/II/ and III lack unity of invention because the groups do not share the same or corresponding technical feature of, in addition to using an epigenetic modifier (such as a CYP2C9 inhibitor), GSK-3 inhibitor/Wnt agonist, TGFβR/ALK5 inhibitor, adenylyl cyclase (or cAMP) activator, and a WNT inhibitor, the enhancing agents sonic hedgehog, taurine, and/or retinoic acid to treat cells or patients. This technical feature is not a special technical feature as it does not make a contribution over the prior art in light of Hu in view of Murayama, as above, and Osakada (Nature Biotechnology, 2008, on IDS 04/23/2020, hereafter “Osakada”,).
As above, Hu teaches a method of reprogramming fibroblasts (somatic cells) by culturing those cells with a cocktail of chemicals including valproic acid (an epigenetic modifier), CHIR99021 (GSK-3 inhibitor), Repsox (TGFβR inhibitor), Forskolin (adenylyl cyclase activator) (Figure 1, p205). Hu does not explicitly teach the use of a WNT inhibitor. However, Murayama teaches a method for reprogramming epiblast stem cells (also somatic cells) using the WNT inhibitors IWP-2 or XAV939 blocked nuclear localization of β-catenin, and that significantly enhanced conversion efficiency (p108, column 2, last paragraph, to p109). Hu also does not explicitly teach the use of enhancing agents sonic hedgehog, taurine, and/or retinoic acid. However, Osakada teaches sonic hedgehog, taurine, and retinoic acid can be used to promote differentiation of photoreceptors (p217, Figure 3). Osakada also teaches that this provides a promising strategy for transplant therapy (p215, column 1, first paragraph).
A person of ordinary skill in the arts would be motivated to modify the method of Hu and add a WNT inhibitor because doing so would enhance conversion efficiency saving time and expenses. Additionally, because Murayama teaches that cells can effectively be reprogrammed with WNT inhibitors, it can be done with predictable results and a reasonable expectation of success. 
Furthermore, a person of ordinary skill in the arts would be motivated to modify the method of Hu and also add sonic hedgehog, taurine, and retinoic acid when treating eye disorders, specifically, because Osakada teaches that sonic hedgehog, taurine, and retinoic acid can be used to promote differentiation of photoreceptor and that this is a promising strategy for transplant therapy. Additionally, because Osakada teaches that photoreceptors can be effectively generated this way, it could be done with predictable results and a reasonable expectation of success.
The expression “special technical feature” refers to those features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art. Thus, a feature found in the prior art cannot be considered to be a special technical feature.

Election of Species
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows:
Target Cell subtypes in Group III. Specifically, hepatocytes, cardiomyocytes, sensory hair cell or retinal cells, as in claims 62 and 67. That is, if Applicant elections Groups I or  II, Applicant must also elect one of hepatocytes, cardiomyocytes, sensory hair cell or retinal cells.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claims 53 and 67.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PAUL MIANO whose telephone number is (571)272-0341. The examiner can normally be reached Mon-Fri from 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH PAUL MIANO/Examiner, Art Unit 1632                                                                                                                                                                                                        
/LAURA SCHUBERG/Primary Examiner, Art Unit 1632